On Suggestion for Rehearing In Banc

A petition for rehearing containing a suggestion that the action be reheard in banc having been filed herein by counsel for the defendants-appellees and said suggestion having been transmitted to the judges of the court in regular active service and to the other judges on the panel that heard the appeal and a poll of the judges in regular active service having been taken on the request of such a judge, and there being no majority in favor thereof,
Upon consideration thereof, it is
Ordered that rehearing in banc be and it hereby is denied.
Noted that Judge Kaufman filed a separate concurrence to the said denial in which Judges Mansfield and Oakes, and Newman concurred.
Further noted that Chief Judge Feinberg took no part in the consideration of said petition.